DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 4 and 7 is/are objected to because of the following informalities.
The phrase "wherein at least one of the corrected waveform data set is a waveform that is corrected at least one of the first and second waveforms" of the independent claims is syntactically unclear/difficult to interpret. As understood by the examiner, the limitation in which the above-noted phrase appears is intended to indicate the corrected waveform data set is/comprises at least one of a corrected first and a corrected second waveforms, wherein the corrected waveforms are corrected based on a phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave. The language should be amended/corrected for better clarity. e.g., within the scope of: wherein the corrected waveform data set is (or comprises) at least one of the first and second waveforms that is corrected based on a phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2 and 5, the limitation "wherein the acquiring includes correction by using an autocorrelation function" of claim 2 and the comparable limitation of claim 5 are indefinite. It is unclear in what manner performing an autocorrelation generates a corrected waveform "based on a phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave" as required by the claims. Applicant appears to disclose shifting at least one of the first and second waveforms to maximize correlation between the two waveforms (e.g., so the points of rising time C and D in each of the waveforms are aligned) corrects the phase difference and the width of the Lissajous figure is reduced (e.g., ¶ [0032]). However, "autocorrelation" compares a signal with a time-delayed version of itself, rather than a separate/distinct signal. This appears to be consistent with the disclosure, in which Applicant states, "The autocorrelation coefficient indicates the strength of the correlation between the acquired intravascular volume waveform, and the intravascular volume waveform that is corrected by the correcting section 531" (¶ [0034]). Applicant does not describe how determining an autocorrelation, a comparison of the intravascular volume waveform with a time-shifted or corrected version of itself, accounts in any way for the "phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave" as required by the claim, such that is it unclear how an autocorrelation function is utilized to correct a waveform based on a phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave as claimed. Contrary to Applicant's disclosure (e.g., ¶ [0035]), one of ordinary skill in the art would readily appreciate an autocorrelation coefficient between the waveforms of Figure 5 (solid original waveform and dash-dot corrected waveform) would, at least initially, decrease as the dash-dot corrected waveform is moved toward the origin as the original (solid) and corrected (dash-dot) waveforms become further out of phase, while the correlation (or cross-correlation) coefficient between the corrected (dash-dot) waveform of Fig. 5 and the waveform of Fig. 4 would increase as the dash-dot corrected waveform of Fig. 5 is moved toward the origin until a maximum value. This understanding/interpretation appears to be supported by other portions of Applicant's disclosure. For example, in paragraph [0032], Applicant appears to suggest shifting the waveforms such that a maximum correlation is present between a blood pressure waveform (e.g., waveform of Fig. 4) and an intravascular volume waveform that is corrected by the correcting section (e.g., dash-dot line waveform of Fig. 5) is what corrects the waveform(s) "based on a phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave" as claimed. 
In view of the above, the scope of claims 2 and 5 is indefinite, as it is unclear in what manner an "autocorrelation" (as opposed to a cross-correlation) function is utilized in correcting the waveforms "based on a phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave" as required by the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-7 recite steps of acquiring a corrected waveform set and determining (calculating, generating, etc.) a Lissajous figure (inherent to outputting such a figure). These steps encompass mathematical relationships comparable to those identified by the courts, such as manipulating information through mathematical correlations and conversion between different representations of data. See MPEP 2106.04(a)(2). For example, acquiring a corrected waveform set encompasses a manipulating (shifting) a waveform(s) through correlations (i.e., autocorrelation and/or PTT correlation) and determining a Lissajous figure encompasses converting a set of waveforms to a different representation of said waveforms (i.e., a Lissajous figure). Accordingly, under its broadest reasonable interpretation, these steps cover mathematical relationships, and fall within the "mathematical concepts" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the additional steps/elements of measuring the signals required to perform the abstract idea, and a generic computer structure (computer/processor and associated memory storing programming to be executed by computer/processor). The steps of measuring the signals is mere data gathering, i.e., insignificant pre-solution activity. See MPEP 2106.05(g). The computer/processor, where present in the claims, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing mathematical algorithms) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the mathematical algorithm(s) amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the steps for measuring the signals encompass utilizing commercially available devices, such as conventional tonometry and/or optical sensors, for their usual purpose (i.e., measuring pulse waves). Mere instructions to apply an exception using a generic computer component and appending well-understood, routine and/or conventional extrasolution activities to said exception cannot provide an inventive concept. Accordingly, claims 1-7 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0270579 A1 (Watson).
Regarding claim 1, Watson teaches a physiological information measurement method comprising:
measuring a first pulse wave in a first portion of a subject (Fig. 5, step 502; claim 4, receiving a first electronic signal from a first sensor located at a first body site of a subject; e.g., ¶ [0024] PPG signals);
measuring a second pulse wave in a second portion of the subject (Fig. 5, step 502; claim 4, receiving a second electronic signal from a second sensor located at a second body site of a subject; e.g., ¶ [0024] PPG signals);
acquiring a corrected waveform data set that is based on the first and second waveforms, wherein the corrected waveform data set comprises at least one of the first and second waveforms that is corrected based on a phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave (Fig. 5, step 504; claim 4, where calculating a Lissajous figure comprises time-shifting at least one of the first and second electronic signals; ¶ [0094] where the time-shifting operation may be performed to bring one or more signals into alignment and/or to minimize the phase difference between periodic signals); and 
outputting a Lissajous figure based on the corrected waveform data set (claim 4, calculating a Lissajous figure and/or outputting information to an output device; Fig. 5, step 504, generating a Lissajous figure and/or step 510, outputting information; ¶ [0099] where a Lissajous figure is generated and may be displayed for a user).
Regarding claim 2, Watson teaches the acquiring includes correction by using an autocorrelation function (¶ [0094] a time-shifting operation may be performed by computing a correlation across time between two signals then shifting one or more of the two signals based at least in part on a time-shift of maximum correlation). 
Regarding claim 3, Watson teaches the acquiring includes correction based on a difference between a pulse wave transit time of the first waveform and a pulse wave transit time of the second waveform (¶ [0094] a time-shifting operation may be performed based on a differential pulse transit time (DPTT) between signals measured at two different locations).
Regarding claim 4, Watson teaches a non-transitory computer readable medium including a physiological information measurement program that is to be executed by a computer that includes at least a processor and a memory (¶ [0052]; claim 20; etc.), to cause the processor to:
acquire a corrected waveform data set that is based on a first waveform corresponding to a first pulse wave in a first portion of a subject, and a second waveform corresponding to a second pulse wave in a second portion of the subject, wherein the corrected waveform data set comprises at least one of the first and second waveforms that is corrected based on a phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave (Fig. 5, step 504; claim 4, where calculating a Lissajous figure comprises time-shifting at least one of the first and second electronic signals; ¶ [0094] where the time-shifting operation may be performed to bring one or more signals into alignment and/or to minimize the phase difference between periodic signals); and
output a Lissajous figure based on the corrected waveform data set (claim 4, calculating a Lissajous figure and/or outputting information to an output device; Fig. 5, step 504, generating a Lissajous figure and/or step 510, outputting information; ¶ [0099] where a Lissajous figure is generated and may be displayed for a user).
Regarding claim 5, Watson teaches the program causes the processor to correct by using an autocorrelation function (¶ [0094] a time-shifting operation may be performed by computing a correlation across time between two signals then shifting one or more of the two signals based at least in part on a time-shift of maximum correlation). 
Regarding claim 6, Watson teaches the program causes the processor to correct based on a difference between a pulse wave transit time of the first waveform and a pulse wave transit time of the second waveform (¶ [0094] where a time-shifting operation may be performed based on a differential pulse transit time (DPTT) between signals measured at two different locations). 
Regarding claim 7, Watson teaches a physiological information measurement apparatus comprising a processor and a memory, wherein the processor and the memory are configured to execute a physiological information measurement program (¶¶ [0051]-[0052] microprocessor 48 may be adapted to execute software stored in memory) that comprises:
acquiring a corrected waveform data set that is based on a first waveform corresponding to a first pulse wave in a first portion of a subject, and a second waveform corresponding to a second pulse wave in a second portion of the subject, wherein the corrected waveform data set comprises at least one of the first and second waveforms that is corrected based on a phase difference between a first waveform corresponding to the first pulse wave, and a second waveform corresponding to the second pulse wave (Fig. 5, step 504; claim 4, where calculating a Lissajous figure comprises time-shifting at least one of the first and second electronic signals; ¶ [0094] where the time-shifting operation may be performed to bring one or more signals into alignment and/or to minimize the phase difference between periodic signals); and
outputting a Lissajous figure based on the corrected waveform data set (claim 4, calculating a Lissajous figure and/or outputting information to an output device; Fig. 5, step 504, generating a Lissajous figure and/or step 510, outputting information; ¶ [0099] where a Lissajous figure is generated and may be displayed for a user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of US 4,843,309 A (Kareem).
Regarding claims 2 and 5, though Watson does not expressly describe the disclosed time-shifting operation as an "autocorrelation function," Watson teaches a correction by correlation consistent with the description as filed (i.e., two waveforms are shifted to a point resulting in maximum correlation between the waveforms), and is therefore understood to meet the limitations of claims 2 and 5.
Alternatively/Additionally, Kareem teaches/suggests a method comprising acquiring a corrected waveform data set that is based on the first and second waveforms, wherein at least one of the corrected waveform data set comprises at least one of the first and second waveforms that is corrected based on a phase difference between the first and second waveforms (Abstract, detecting the presence of and correcting for timing misalignment between waveforms), wherein the acquiring includes correction by using an autocorrelation function (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/medium of Watson with correcting by using an autocorrelation function as taught/suggested by Kareem as a simple substitution of one known method of correcting a timing misalignment between waveforms to yield no more than predictable results. See MPEP 2143(I)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791